PER CURIAM.
Substantially nothing but a question of fact is involved in this case. The claim of the defendant that he should have been allowed to show a custom prevailing with reference to the dealings had in the New York Furniture Exchange is not available. He makes no claim, either in his answer or in his testimony, that he did not purchase the identical goods shown him, and that those identical goods were not to be delivered to him, but other goods of which the articles shown were samples. Judgment affirmed, with costs.